Exhibit 10.2

ENOVA INTERNATIONAL, INC.
SECOND AMENDED AND RESTATED

2014 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

SPECIAL GRANT OF

NONQUALIFIED STOCK OPTION
WITH A LIMITED STOCK APPRECIATION RIGHT

This Second Amended and Restated 2014 Long-Term Incentive Plan Award Agreement
for a Special Grant of Nonqualified Stock Option with a Limited Stock
Appreciation Right (the “Agreement”) is entered into by and between Enova
International, Inc. (the “Company”) and accepted by ______ (“Optionee”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Second Amended and Restated 2014 Enova
International, Inc. Long-Term Incentive Plan, (the “Plan”), which is
administered by the Committee; and

WHEREAS, pursuant to Section 6 and Section 7 of the Plan, the Committee desires
that the Company grant to Optionee a Nonqualified Stock Option (the “Option”)
award (the “Award”) with a Limited Stock Appreciation Right (as defined in
Section 10(b) below) to encourage Optionee’s continued loyalty and diligence;

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.     Grant of Option.  As of ______ (the “Grant Date”), the Company, for and
on behalf of the Affiliate that employs Optionee, hereby grants Optionee the
Option to acquire shares of the Common Stock of the Company (“Shares”) pursuant
to the Plan. The Option granted hereby shall be effective immediately but its
exercise and vesting are contingent upon the delivery of an executed counterpart
of this Agreement to the Company by the Optionee (the date of such delivery
shall be the “Contingency Date”).

2.     Employment Definitions.

(a)     “Cause” shall be determined in the sole discretion of the Committee and
shall mean the occurrence of any one or more of the following:

(i)     fraud, malfeasance, negligence, dishonesty, or willful misconduct with
respect to the Company;

(ii)     refusal or repeated failure to follow the established reasonable and
lawful policies of the Company and its Affiliates applicable to persons in your
same or similar position; or

 

--------------------------------------------------------------------------------

(iii)     conviction of a felony.

(b)     “Employment” or “Employed” refers, for all purposes of this Agreement,
to Optionee’s employment by the Company or by any entity that is an Affiliate at
the relevant time.

3.     Exercise Price.  The exercise price of the Option is $______ per share
(the “Exercise Price”), which is the Fair Market Value per Share on the Grant
Date, as determined by the Committee in accordance with the requirements of
Treasury Regulation Section 1.409A-1(b)(5)(iv).

4.     Exercisability Schedule.  Except as otherwise provided in Sections 6 and
7 of this Agreement, the Option shall become exercisable in whole or in part and
cumulatively according to the following schedule; provided in each case that
Optionee has remained continuously employed by the Company or an entity that is
an Affiliate on the applicable vesting date through the applicable date(s):

______ Options - on and after the first anniversary of the Grant Date;

______ Options - on and after the second anniversary of the Grant Date; and

______ Options - on and after the third anniversary of the Grant Date.

5.     Transferability.  The Option and Limited Stock Appreciation Right are not
transferable otherwise than by will or laws of descent and distribution and
during the lifetime of Optionee are exercisable only by Optionee, unless the
Committee, in the exercise of its sole discretion and if permitted by the Plan
and applicable law, designates in writing certain conditions under which the
Option and/or the Limited Stock Appreciation Right may be transferred.

6.     Change in Control.

(a)     Acceleration of Exercisability.  If, within 12 months after the
occurrence of a Change in Control (as defined below), Optionee has a Qualifying
Termination (as defined below) the Option shall automatically become exercisable
in full as of the date of the Qualifying Termination as long as Optionee has
remained continuously employed by the Company or an Affiliate from the Grant
Date through the date of such Qualifying Termination.  Notwithstanding the
foregoing, in order to preserve the Optionee’s rights under the Option in the
event of a Change in Control, the Committee in its discretion and without the
consent of the Optionee may, at the time the Option is granted or any time
thereafter, take one or more of the following actions: (i) provide for the
acceleration of any time period relating to the exercise or vesting of the
Option, (ii) provide for the purchase or termination of the Option for an amount
of cash or other property that could have been received upon the exercise or
realization of the Option had the Option been currently exercisable or payable,
(iii) adjust the terms of the Option in a manner determined by the Committee to
reflect the Change in Control, (iv) cause the Option to be assumed, or new
rights substituted therefore, by another entity, or (v) make such other
provision as the Committee may consider equitable and in the best interests of
the Company. No actions may be taken under this Section 6(a) that would cause
the Optionee to become subject to tax under Code Section 409A(a)(1).  For
purposes of this Section 6(a), the following terms shall have the following
meanings:

2

 

--------------------------------------------------------------------------------

(i)     “Cause” shall be determined solely by the Company or the Committee (and,
if Optionee is an officer of the Company, only by the Committee) in the exercise
of good faith and reasonable judgment, and shall mean the occurrence of any one
or more of the following:

(a)     Optionee’s willful and continued failure to substantially perform
Optionee’s duties with the Company or an Affiliate (other than any such failure
resulting from the Optionee’s disability); or

(b)     Optionee’s conviction of a felony; or

(c)     Optionee willfully engaging in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; provided, however,
no act or failure to act on the Optionee’s part shall be deemed “willful” unless
done, or omitted to be done, by the Optionee not in good faith and without
reasonable belief that the action or omission was in the best interests of the
Company.

(ii)     “Change in Control” shall mean an event that is a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
all as defined in Code §409A and applicable guidance issued thereunder (“Code
§409A”). Notwithstanding the above, a “Change in Control” shall not include any
event that is not treated under Code §409A as a change in control event with
respect to Optionee.  Notwithstanding the incorporation of certain provisions
from the Treasury Regulations under Code §409A, the Company intends that this
Option be exempt from Code §409A under the exemption for stock options and stock
appreciation rights under Treasury Regulations Section 1.409A-1 (b)(5)(i)(A) and
1.409A-1(b)(5)(i)(B).

(iii)     “Qualifying Termination” shall mean a separation from service (as
defined in Treasury Regulation Section 1.409A-1(h)(1)) resulting from the
Company’s or an Affiliate’s involuntary termination of Optionee’s employment,
other than a termination for Cause.

 

(b)     Substitution.  Notwithstanding anything set forth herein to the
contrary, upon a Change in Control, the Committee, in its sole discretion, may,
in lieu of issuing Common Stock, provide Optionee with an equivalent amount
payable in the form of cash.

(c)     Effect of Other Agreements.  In the event that Optionee is a party to an
employment, severance, change in control or other similar agreement with the
Company or its Affiliates that provides for vesting of stock-based awards upon a
Change in Control or termination of employment following a Change in Control,
this Section 6 shall not supersede such other agreement, and Optionee shall be
entitled to the benefits of both this Agreement and such other agreement.

7.     Termination of Option.

(a)     The unexercised portion of the Option shall automatically and without
notice terminate and become null and void at the time of the earliest to occur
of the following:

3

 

--------------------------------------------------------------------------------

(i)     ninety (90) days after the Grant Date, if the Contingency Date has not
occurred by such date;

(ii)     three (3) months after the date of termination of Optionee’s employment
with the Company and all of its Affiliates for any reason other than (A) death
or mental or physical disability as determined by a medical doctor satisfactory
to the Committee or (B) for Cause;

(iii)     six (6) months after the date of termination of Optionee’s employment
with the Company and all of its Affiliates by reason of mental or physical
disability as determined by a medical doctor satisfactory to the Committee;

(iv)     (A) one (1) year after the date of termination of Optionee’s employment
with the Company and all of its Affiliates by reason of death of Optionee, or
(B) six (6) months after the date on which Optionee shall die if that shall
occur during the three-month period described in Subsection 7(a)(i) or the
six-month period described in Subsection 7(a)(ii);

(v)     the date on which Optionee’s employment with the Company or an Affiliate
is terminated for Cause;

(vi)     the seventh anniversary of the Grant Date; and

(vii)     the seventh day after the Grant Date if shares of Company Common Stock
are not publicly tradable on an Exchange on or before such date.

(b)     The Committee in its sole discretion shall have the power to cancel,
effective upon the date determined by the Committee in its sole discretion, all
or any portion of the Option which is then exercisable upon payment to Optionee
of cash in an amount equal to the excess of (i) the aggregate Fair Market Value
of the Shares subject to such portion of the Option on the effective date of the
cancellation over (ii) the aggregate Exercise Price of such portion of the
Option.

8.     Manner of Exercise of Option.  The Option (or any portion thereof) shall
be exercised by (i) providing notice of such exercise to the Company in writing
or by electronic means specifying the number of Shares with respect to which the
Option is being exercised, (ii) providing full payment of the aggregate Exercise
Price for the number of Shares specified in such notice, and (iii) making
arrangements that are satisfactory to the Committee in its sole discretion for
payment to the Company in accordance with Section 12 of this Agreement of the
employment taxes that the Company or any Affiliate is required to withhold in
connection with the exercise.  The Exercise Price shall be paid solely in cash
(including by check or electronic transfer of funds), with Shares or by a
combination of the above; provided, however, that the Committee in its sole
discretion may determine at or before the time of exercise that no part of the
Exercise Price may be paid with Shares.  If the Exercise Price is paid in whole
or in part with Shares, the value of the Shares surrendered shall be their Fair
Market Value.

9.     Adjustments.

4

 

--------------------------------------------------------------------------------

(a)     If at any time while any unexercised portion of the Option is
outstanding there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration or payment of a stock dividend or
resulting from a stock split, a recapitalization or a combination or exchange of
Shares, then appropriate adjustment shall be made in the number of Shares and
the Exercise Price per Share subject to such outstanding portion of the Option,
so that the same proportion of the Company’s issued and outstanding Shares shall
remain subject to purchase at the same aggregate Exercise Price.

(b)     The Committee may change the terms of any outstanding portion of the
Option with respect to the Exercise Price or the number or Shares subject to the
Option, or both, when, in its sole discretion, such adjustment becomes
appropriate by reason of a corporate transaction (as defined in Treasury
Regulation §1.424-1(a)(3)).  Provided, however, any such change shall be made in
accordance with the requirements of Treasury Regulation §1.409A-1(b)(v) for
adjustments that do not cause the stock rights to become subject to Code Section
409A.

(c)     Except as otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with a direct
sale or upon the exercise of rights or warrants to subscribe therefore, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to the number of or Exercise Price of Shares then subject
to any outstanding portion of the Option.

(d)     Without limiting the generality of the foregoing, the existence of any
unexercised outstanding portion of the Option shall not affect in any manner the
right or power of the Company to make, authorize or consummate (1) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (2) any merger or consolidation of
the Company; (3) any issue by the Company of debt securities or preferred stock
which would rank above the Shares subject to the outstanding Option; (4) the
dissolution or liquidation of the Company; (5) any sale, transfer or assignment
of all or any part of the assets or business or the Company; or (6) any other
corporate act or proceeding, whether of a similar character or otherwise.

10.      Limited Stock Appreciation Right.

(a)     A Limited Stock Appreciation Right is hereby granted to Optionee in
accordance with the Plan and with respect to the number of Shares subject to the
Option.

(b)     For purposes of this Agreement, the following definitions shall apply:

(i)     “Limited Stock Appreciation Right” means the right to receive an amount
in cash or Shares with a Fair Market Value equal to the Offer Spread in the
event an Offer is made.  The Committee in its sole discretion shall determine
whether Optionee shall receive cash or Shares.

(ii)     “Offer” means any tender offer or exchange offer for outstanding Shares
of the Company representing thirty percent or more of the total voting power of
the stock of the Company, or an offer to purchase assets from the Company that
have a total gross fair market

5

 

--------------------------------------------------------------------------------

value equal to or more than 40 percent of the total gross fair market value of
all of the assets of the Company, other than an offer made by the Company;
provided that the corporation, person or other entity making the Offer acquires
Shares or assets of the Company pursuant to such offer.

(iii)     The term “Offer Value Per Share” means the average selling price of
one Share during the period of thirty (30) days ending on the date on which the
Limited Stock Appreciation Right is exercised.  Any securities or properties
which are a part or all of the consideration paid or to be paid for Shares
during such period shall be valued in a manner consistent with Code Section
409A.

(iv)     The term “Offer Spread” means an amount equal to the product computed
by multiplying (1) the excess of (A) the Offer Value Per Share over (B) the
Exercise Price per Share as set forth in Section 3 of this Agreement, by (2) the
number of Shares with respect to which the Limited Stock Appreciation Right is
being exercised.

(c)     The exercise price per Share subject to the Limited Stock Appreciation
Right shall be the Exercise Price per share as set forth in Section 3 of this
Agreement.

(d)     The Limited Stock Appreciation Right may be exercised only during the
period beginning on the first day following the date that a Change in Control
occurs and ending on the thirtieth day following such date.

(e)     To exercise the Limited Stock Appreciation Right, Optionee shall provide
notice of such exercise to the Company in writing or by electronic means
specifying the number of Shares with respect to which the Limited Stock
Appreciation Right is being exercised.

(f)     Within thirty (30) days after the exercise of the Limited Stock
Appreciation Right, the Company shall pay to Optionee an amount in cash or
Shares with a Fair Market Value equal to the Offer Spread; provided, however,
the Company may in its sole discretion withhold from such cash or Shares any
amount necessary to satisfy the Company’s obligation for federal, state, local
and foreign withholding taxes with respect to such exercise.  The Committee in
its sole discretion shall determine whether Optionee receives cash or Shares.

(g)     Upon the exercise of the Limited Stock Appreciation Right, the Option
shall cease to be exercisable to the extent of the number of Shares with respect
to which the Limited Stock Appreciation Right is exercised.

(h)     Upon the exercise or termination of the Option, the Limited Stock
Appreciation Right shall terminate with respect to the number of Shares as to
which the Option was exercised or terminated.

(i)     The Limited Stock Appreciation Right may be exercised only when the fair
market value of the Shares exceeds the Exercise Price of the Shares.  For
purposes of this subsection only, the term “fair market value” shall mean the
“Offer Value Per Share.”

11.     Agreement of Optionee.  Optionee acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the Shares to
be issued pursuant to the exercise of the Option or the Limited Stock
Appreciation Right.  Specifically, Optionee

6

 

--------------------------------------------------------------------------------

acknowledges that, to the extent Optionee is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the Shares to be issued as
a result of the exercise of the Option are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144).  Optionee hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws.

12.     Withholding.  Upon the issuance of any Shares upon exercise of any
portion of the Option or Limited Stock Appreciation Right, Optionee shall pay to
the Company an amount of all applicable federal, state, local and foreign
employment taxes which the Company or an Affiliate is required to withhold upon
such exercise.  Such payment may be made in cash or by delivery of whole Shares
in accordance with Section 14(a) of the Plan.

13.     Plan Provisions.  In addition to the terms and conditions set forth
herein, the Award is subject to and governed by the terms and conditions set
forth in the Plan, as may be amended from time to time, which are hereby
incorporated by reference.  Any terms used herein with an initial capital letter
shall have the same meaning as provided in the Plan, unless otherwise specified
herein.  In the event of any conflict between the provisions of the Agreement
and the Plan, the Plan shall control.  For avoidance of doubt and without
limiting anything herein or in the Plan, Optionee hereby acknowledges that the
compensation recovery provisions described in Section 14(o) of the Plan may
apply to the Award granted hereunder and this Agreement.

14.     Restrictive Covenants.  Optionee shall be subject to the restrictive
covenants contained in this Section 14; provided that the restrictive covenants
and other obligations contained in this Section 14 are independent of,
supplemental to and do not modify, supersede or restrict (and shall not be
modified, superseded or restricted by) any non-competition, non-solicitation,
confidentiality or other restrictive covenants in any other current or future
employment, severance, change in control or other similar agreement with the
Company or its Affiliates, unless reference is made to the specific provisions
hereof which are intended to be superseded.

(a)     Confidentiality.  During and for one year after the termination of
Optionee’s employment with the Company and its Affiliates, Optionee agrees to
keep in strict confidence and not, directly or indirectly, make known, divulge,
reveal, furnish, make available or use any Confidential Information (as defined
below), except in Optionee’s regular authorized duties on behalf of the Company
and its Affiliates.  Optionee acknowledges that all documents and other property
containing Confidential Information furnished to Optionee by the Company or its
Affiliates or otherwise acquired or developed by the Company, its Affiliates or
Optionee or known by Optionee shall at all times be the property of the Company
and its Affiliates.  Optionee shall take all reasonable and prudent steps to
safeguard Confidential Information and protect it against disclosure, misuse,
espionage, loss and theft. Optionee shall deliver to the Company or the
applicable Affiliate upon the termination of Optionee’s employment with the
Company and its Affiliates, or at any other time that the Company may request,
all memoranda, notes, plans, records, reports, computer tapes, printouts,
software and other documents and data (and copies thereof) containing the
Confidential Information, Work Product (as defined in Section 14(b)(i) of this
Agreement) of the business of the Company and its Affiliates that Optionee may
then possess or have under Optionee’s control. Optionee shall not use any
Confidential Information to compete

7

 

--------------------------------------------------------------------------------

with the Company and its Affiliates during and for one year after termination of
Optionee’s employment with the Company and its Affiliates.

For purposes of this Agreement, “Confidential Information” means all information
of a confidential or proprietary nature (whether or not specifically labeled or
identified as “confidential”) which Optionee has acquired or may acquire in the
course of, or as a direct result of, Optionee’s employment with the Company and
its Affiliates, in any form or medium, that relates to the business, products,
services, research or development of the Company or its Affiliates. Confidential
Information includes, but is not limited to, the following: (i) internal
business information (including information relating to strategic and staffing
plans and practices, business, training, financial, marketing, promotional and
sales plans and practices, cost, rate and pricing structures, accounting and
business methods and customer and supplier lists); (ii) identities of,
individual requirements of, specific contractual arrangements with, and
information about, the Company’s or its Affiliates’ suppliers, distributors,
customers, prospective customers, independent contractors, vendors, or other
business relations and their confidential information for which the Company or
its Affiliates have has nonuse and nondisclosure obligations; (iii) trade
secrets, copyrightable works and other documents or information which is
technical or creative in nature (including ideas, formulas, recipes,
compositions, inventions, innovations, improvements, developments, methods,
know-how, manufacturing and production processes and techniques, research and
development information, compilations of data and analyses, data and databases
relating thereto, techniques, systems, records, manuals, documentation, models,
drawings, specifications, designs, plans, proposals, reports and all similar or
related information (whether patentable or unpatentable and whether or not
reduced to practice)); and (iv) other Intellectual Property rights of the
Company or its Affiliates, as provided for in Section 14(b) of this Agreement.
Confidential Information does not include any information which (i) was in the
lawful and unrestricted possession of Optionee prior to its disclosure to
Optionee by the Company; (ii) is or becomes generally available to the public by
acts other than those of Optionee after receiving it; or (iii) has been received
lawfully and in good faith by Optionee from a third party who did not obtain or
derive it from the Company.

(i)     Other Restrictions.  Optionee also acknowledges and agrees that the
prohibitions against disclosure and use of Confidential Information set forth
herein are in addition to, and not in lieu of, any rights or remedies that the
Company or its Affiliates may have available pursuant to the laws of the state
in which Optionee is employed which are designed to prevent the disclosure of
trade secrets or proprietary information.

(ii)     Third-Party Information.  Optionee recognizes that the Company and its
Affiliates have has received and in the future will receive from third parties
confidential or proprietary information subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Optionee agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose such information to any person, firm or corporation or to use it except
as necessary in carrying out Optionee’s duties for the Company and its
Affiliates consistent with the Company’s or its applicable Affiliate’s agreement
with such third party. An example of this kind of information is information
about the Company’s or its Affiliates’ customers. Optionee further recognizes
that the Company and its Affiliates will make software available to Optionee in
order to allow or assist Optionee to perform Optionee’s job duties. The software
made available to Optionee is either

8

 

--------------------------------------------------------------------------------

owned by or licensed to the Company or its Affiliates and the software remains
the property of the Company or its Affiliates or third party owner of the
software rights.  As such, Optionee may not (i) create or attempt to create by
reverse engineering, disassembly, decompilation or otherwise, the software,
associated programs, source code, or any part thereof, or to aid or to permit
others to do so, except and only to the extent expressly permitted by the
Company, its Affiliates or by applicable law; (ii) remove any software
identification or notices of any proprietary or copyright restrictions from any
software or any software related materials; and/or (iii) copy the software,
modify, translate or, unless otherwise agreed, develop any derivative works
thereof or include any portion of the software in any other software program.
Optionee agrees to use any and all software provided by the Company or its
Affiliates only as necessary to carry out Optionee’s work for the Company and
its Affiliates.

(iii)     Return of Confidential Information.  At any point during or at the
termination of the employment relationship between Optionee and the Company and
its Affiliates, the Company or its applicable Affiliate may request Optionee to
return to it any and all Confidential Information received by and/or in the
possession of Optionee.  All such Confidential Information shall be returned to
the Company or its applicable Affiliate immediately.  Furthermore, upon request
of the Company or its Affiliate, Optionee may be required to execute a sworn
affidavit certifying that Optionee has returned all Confidential Information in
Optionee’s possession.

(b)     Intellectual Property.

(i)     Assignment to Rights In Intellectual Property. Optionee acknowledges
that the Company and its Affiliates have all right, title, and interest to all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, recipes and all similar or related information (whether or
not patentable or copyrightable) that relate to the Company’s and its
Affiliates’ actual or demonstrably anticipated business, research and
development, products and services and which are conceived, developed or made by
Optionee while employed by the Company and its Affiliates, including any
derivations or modifications thereto (“Work Product”).  Optionee shall promptly
disclose such Work Product to the Company.  Optionee hereby irrevocably assigns
and transfers to the Company all rights, title, and interest worldwide in any
such Work Product.  At the Company’s expense, Optionee shall perform all actions
reasonably requested by the Company (whether during or after Optionee’s
employment) to establish and confirm such ownership, and to perfect, obtain,
maintain, enforce, and defend any rights specified to be so owned or assigned
(including, without limitation, the execution of assignments, consents, powers
of attorney and other instruments).

(ii)     Exceptions To Assignment of Intellectual Property.  Optionee
acknowledges that this Agreement is limited by the following:

(1)     Any provision in an employment agreement or other similar written
agreement which provides that Optionee shall assign, or offer to assign, any of
Optionee’s rights in an invention to the Company and its Affiliates shall not
apply to an invention that Optionee developed entirely on Optionee’s own time
without using the Company’s or its Affiliates’ equipment, supplies, facilities,
or trade secret information, except for those inventions that either: (a)
relate, at the time of conception or implementation of the invention, to the
business

9

 

--------------------------------------------------------------------------------

of the Company or its Affiliates, or to any future business of the Company or
its Affiliates; provided that such future business must be shown by actual or
demonstrably anticipated research or development; or (b) result from any work
performed by Optionee for the Company and its Affiliates.

(2)     To the extent a provision in an employment agreement or other similar
written agreement between Optionee and the Company or its Affiliates, other than
this Agreement, purports to require Optionee to assign an invention otherwise
excluded from being required to be assigned under Section 14(b)(ii)(1), the
provision is against the public policy of the state and is unenforceable.

(c)     Non-Solicitation of Customers and Employees.  Optionee will be called
upon to work closely with employees, consultants, independent contractors,
agents and other service providers of the Company and its Affiliates in
performing services for the Company and its Affiliates.  All non-public
information about such employees, consultants, independent contractors, agents
and other service providers of the Company and its Affiliates that becomes known
to Optionee during the course of Optionee’s employment with the Company and its
Affiliates, and which would not have become known to Optionee but for Optionee’s
employment with the Company and its Affiliates, including, but not limited to,
compensation or commission structure, is Confidential Information and shall not
be used by Optionee in soliciting employees, consultants, independent
contractors, agents or other service providers of the Company and its Affiliates
for employment at any time during or within one year after termination of
Optionee’s employment with the Company and its Affiliates.  During Optionee’s
employment and for one year following the termination of Optionee’s employment
with the Company and its Affiliates, Optionee shall not, except in performing
its duties for the Company and its Affiliates, either directly or indirectly:

(i)     solicit in competition with the Company or its Affiliates the business
of any of the customers of the Company or its Affiliates, (a) with whom Optionee
had contact during the one-year period immediately preceding the breach of this
Agreement and (b) with whom Optionee would not have had contact but for
Optionee’s employment with the Company and its Affiliates; or

(ii)     ask, encourage or otherwise solicit any employees, consultants,
independent contractors, agents or other service providers of the Company or its
Affiliates with whom Optionee had contact during the one-year period immediately
preceding the breach of this Agreement to leave employment with the Company or
its Affiliates.

Optionee further agrees to make any subsequent employer aware of this
non-solicitation obligation.

(d)     Best Efforts and Non-Competition.  During the course of Optionee’s
employment with the Company or its Affiliates, Optionee shall not (whether or
not during business hours) within the Territory (as defined in this Section
14(d)) (i) engage in any activity, within the Territory, that is in any way
competitive with the business or any demonstrably anticipated business of the
Company or its Affiliates and (ii) assist any other person or organization in
competing or in preparing to compete with any business or demonstrably
anticipated business of

10

 

--------------------------------------------------------------------------------

the Company or its Affiliates. For purposes hereof, “Territory” means the area
within which the Company or its Affiliates conducted business within the
one-year period prior to the breach of this Section 14(d).

(e)     No Conflicting Obligations.  Optionee has not entered into, and Optionee
shall not enter into, any agreement either written or oral in conflict with this
Agreement or Optionee’s employment with the Company and its
Affiliates.  Optionee hereby represents and warrants to the Company that:

(i)     the execution, delivery and performance of this Agreement by Optionee
does not and shall not conflict with, breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which Optionee
is a party or by which Optionee is knowingly bound;

(ii)     Optionee is not a party to or bound by any employment agreement,
nonsolicitation agreement, noncompete agreement or confidentiality agreement
with any other person or entity other than the Company or its Affiliates that
would preclude, conflict or materially limit Optionee’s employment with the
Company and its Affiliates; and

(iii)     upon the execution and delivery of this Agreement by the parties to
this Agreement, this Agreement shall be the binding obligation of Optionee,
enforceable in accordance with its terms.

Optionee agrees that the protective covenants contained herein are reasonable in
terms of duration and scope restrictions and are reasonable and necessary to
protect the goodwill of the business and the Confidential Information of the
Company or its Affiliates and agrees not to challenge the validity or
enforceability of the covenants contained herein.

(f)     Breach of Agreement.  Optionee acknowledges that breach of this Section
14 and disclosure of Confidential Information will cause irreparable harm and
damage to the Company and its Affiliates.  Accordingly, any breach of this
Agreement may subject Optionee to discipline, up to and including termination of
employment, and permit the Company and its Affiliates to pursue legal action
against Optionee, as follows:

(i)     Remedies.  In view of the irreparable harm and damage which would occur
to the Company and its Affiliates as a result of a breach or a threatened breach
by Optionee of the obligations set forth in Sections 14(a)-(d) of this
Agreement, and in view of the lack of an adequate remedy at law to protect the
Company and its Affiliates, the Company or its applicable Affiliates shall have
the right to receive, and Optionee hereby consents to the issuance of, temporary
and permanent injunctions enjoining Optionee from any violation of Sections
14(a)-(d) hereof.  Optionee acknowledges that both temporary and permanent
injunctions are appropriate remedies for such a breach or threatened
breach.  The foregoing remedies shall be in addition to, and not in limitation
of, any other rights or remedies to which the Company and its Affiliates are or
may be entitled hereunder or at law or in equity, including, without limitation,
the right to right to receive damages.

(ii)     Cost of Enforcement.  In the event the Company bring an action to
enforce the provisions of this Agreement, including any provisions of Sections
14(a)-(d) hereof,

11

 

--------------------------------------------------------------------------------

the Company or its applicable Affiliates may recover from Optionee its
reasonable attorneys’ fees and costs, through and including any and all appeals.

(g)     Tolling.  In the event of any violation of the provisions of this
Section 14, Optionee acknowledges and agrees that the restrictions contained in
this Section 14 shall be extended by a period of time equal to the period of
such violation, it being the intention of the parties hereto that the running of
such restriction period shall be tolled during any period of such violation.

15.     Miscellaneous.

(a)     Limitation of Rights.  The Plan, the granting of the Award and the
execution of the Agreement shall not give Optionee any rights to (i) similar
grants in future years, (ii) any right to be retained in the employ or service
of the Company or any of its Affiliates, or (iii) interfere in any way with the
right of the Company or its Affiliates to terminate Optionee’s employment or
services at any time.  Optionee acknowledges that Optionee is employed by the
Company at will, and nothing contained in this Agreement is intended to alter
the at-will nature of Optionee’s employment with the Company.

(b)     Interpretation.  Optionee accepts this Option subject to all the terms
and provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.

(c)     Claims Procedure.  Any dispute or claim for benefits by any person under
this Agreement shall be determined by the Committee in accordance with the
claims procedures under the Enova International, Inc. Nonqualified Savings Plan.

(d)     Shareholder Rights.  Neither Optionee nor Optionee’s Designated
Beneficiary shall have any of the rights of a shareholder with respect to any
shares of Common Stock issuable upon vesting of this Award, including, without
limitation, a right to cash dividends or a right to vote, until (i) such Award
is vested, and (ii) such shares have been delivered and issued to Optionee or
Optionee’s Designated Beneficiary pursuant to Section 4 or Section 10 of this
Agreement.

(e)     Severability.  Each party hereto has carefully read and considered the
provisions contained in this Agreement, including Sections 14(a)-(d) hereof,
and, having done so, agrees that the restrictions and obligations therein are
fair and reasonable and are reasonably required for the protection of the
interests of the Company.  If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated.  Notwithstanding the foregoing, in the event any said term,
provision, covenant or restriction contained in the Agreement shall be held
invalid, void or unenforceable by such court or a federal regulatory agency of
competent jurisdiction, the parties hereto agree that it is their desire that
such court or agency shall substitute an enforceable restriction in place of any
limitation deemed invalid, void or unenforceable and, as so modified,

12

 

--------------------------------------------------------------------------------

the restrictions shall be as fully enforceable as if they had been set forth
herein by the parties.  It is the intent of the parties hereto that the court or
agency, in so establishing a substitute restriction, recognize that the parties
hereto desire that the provisions and restrictions in this Agreement be imposed
and maintained to the maximum lawful extent.

(f)     Controlling Law.  The Agreement is being made in Illinois and shall be
construed and enforced in accordance with the laws of that state.

(g)     Construction; Entire Agreement.  The Agreement and the Plan contain the
entire understanding between the parties, and supersedes any prior understanding
and agreements between them, except as otherwise provided in Section 14 of this
Agreement, including, for the avoidance of doubt, the Company’s personnel
policies and procedures, representing the subject matter hereof.  There are no
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

(h)     Survival.  The covenants and agreements contained herein shall survive
termination of Optionee’s employment, regardless of who causes the termination
and under what circumstances.

(i)     Amendments.  The provisions of this Agreement may be amended or waived
only with the prior written consent of Optionee and the Company (as approved by
the Board).  No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

(j)     Headings.  Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.  Furthermore, Optionee acknowledges and agrees that in the event of the
transfer of Optionee’s employment from the Company or its Affiliate to any
subsidiary, parent or affiliate of the Company, Optionee’s employment shall
continue to be subject to each and all the terms and conditions set forth in
Section 14 of this Agreement.

(k)     Notices.  Any notice under this Agreement shall be in writing or by
electronic means and shall be deemed to have been duly given when delivered
personally or when deposited in the United States mail, registered, postage
prepaid, and addressed, in the case of the Company, to the secretary of the
Company at the address indicated on the signature page of this Agreement, or if
the Company should move its principal office, to such principal office, and, in
the case of Optionee, to Optionee through the Company’s e-mail system or
Optionee’s last personal e-mail or permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address or
electronic notification system at any time hereafter in a notice satisfying the
requirements of this Section.

(l)     Heirs, Successors and Assigns.  Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Optionee’s heirs, legal representatives, successors and
assigns.  Optionee may not assign Optionee’s rights and/or delegate Optionee’s
obligations under this Agreement.  The Company

13

 

--------------------------------------------------------------------------------

may assign this Agreement to any successor in interest or to any of its
Affiliates.  Furthermore, Optionee acknowledges and agrees that in the event of
the transfer of Optionee’s employment from the Company to any subsidiary, parent
or Affiliate of the Company, Optionee’s employment shall continue to be subject
to each and all the terms and conditions set forth in Section 14 of this
Agreement.

(m)     Execution/Acceptance.  Optionee acknowledges that Optionee has read and
understands this Agreement, has been advised to consult with independent legal
counsel regarding Optionee’s rights and obligations under this Agreement to the
extent desired, is fully aware of the legal effect of this Agreement and has
entered into it freely and voluntarily based on Optionee’s own judgment and not
on any representations or promises other than those contained in this
Agreement.  This Agreement may be executed and/or accepted electronically and/or
executed in duplicate counterparts, the production of either of which (including
a signature or proof of electronic acceptance) shall be sufficient for all
purposes for the proof of the binding terms of this Agreement.

(n)     Company Recoupment of Options.  An Optionee’s rights with respect to any
Option hereunder shall in all events be subject to (i) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with an Optionee, or (ii) any right or obligation that the Company
may have regarding the clawback of “incentive-based compensation” under Section
10D of the Securities Exchange Act of 1934, as amended and any applicable rules
and regulations promulgated thereunder from time to time by the U.S. Securities
and Exchange Commission.

16.     Mutual Agreement to Arbitrate and Class, Collective or Representative
Action Waiver.  Optionee and the Company agree to arbitrate before a neutral
arbitrator any and all existing or future disputes or claims between Optionee
and the Company, that arise out of or relate to Optionee’s employment or
separation from employment with the Company, including claims involving any
current or former officer, director, shareholder, agent or employee of the
Company (“Arbitration Agreement”).

a.     Claims Covered.   Optionee and the Company agree to arbitrate any and all
existing or future disputes or claims between them whether the disputes or
claims arise under common law, or in tort, contract, or pursuant to a statute,
regulation, or ordinance now in existence or which may in the future be enacted
or recognized including, but not limited to, the following claims ("Covered
Claims"):

(i)     claims for fraud, promissory estoppel, fraudulent inducement of contract
or breach of contract or contractual obligation;

(ii)     claims for wrongful termination of employment, violation of public
policy, constructive discharge, infliction of emotional distress,
misrepresentation, conversion, embezzlement, interference with contract or
prospective economic advantage, defamation, unfair business practices, invasion
of privacy, breach of personal data, use and/or misuse of biometric information,
and any other tort or tort-like causes of action relating to or arising from the
employment relationship or termination thereof;

14

 

--------------------------------------------------------------------------------

(iii)     claims for discrimination, harassment or retaliation, whether on the
basis of age, sex, race, national origin, religion, disability or any other
unlawful basis, under any and all federal, state, or municipal statutes,
regulations, ordinances or common law, including but not limited to Title VII of
the Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, the Rehabilitation Act of 1973, the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, and including claims under
the Fair Labor Standards Act of 1938, the Equal Pay Act of 1963, Section 1981 of
the Civil Rights Act, and the Worker Adjustment and Retraining Notification Act;

(iv)     claims for non-payment, incorrect payment, or overpayment of wages,
commissions, bonuses, severance, and Optionee fringe benefits, stock options,
stock grants and the like, whether such claims be pursuant to alleged express or
implied contract or obligation, equity, or any federal, state, or municipal laws
concerning wages, compensation or Optionee benefits, claims of failure to pay
wages for all hours worked, failure to pay overtime, failure to pay wages due on
termination, failure to pay paid sick leave, failure to pay paid time off,
failure to provide accurate itemized wage statements, entitlement to waiting
time penalties and/or any other claims involving Optionee compensation issues;

(v)     claims arising out of or relating to the grant, exercise, vesting and/or
issuance of equity in the Company or options to purchase equity in the Company.

b.     Claims Not Covered. Notwithstanding the above, Optionee and the Company
agree that the following disputes and claims are not covered by this Arbitration
Agreement and shall therefore be resolved in any appropriate forum as required
by the laws then in effect:

(i)     claims for workers' compensation benefits, unemployment insurance, or
state or federal disability insurance;

(ii)     claims for temporary or preliminary injunctive relief (including a
temporary restraining order) in aid of arbitration or to maintain the status quo
pending arbitration, in a court of competent jurisdiction in accordance with
applicable law;

(iii)     claims relating to the Company's or Optionee's intellectual property;

(iv)     claims relating to restrictive covenants;

(v)     any other dispute or claim that has been expressly excluded from
arbitration by applicable statute.

Nothing in this Arbitration Agreement should be interpreted as restricting or
prohibiting the Optionee from filing a charge or complaint with the U.S. Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the Occupational Safety and Health Commission, the U.S.
Securities and Exchange Commission, the Congress, or any other federal, state,
or local administrative agency charged with investigating and/or prosecuting
complaints under any applicable federal, state or municipal law or regulation
(except that the parties acknowledge that the Optionee may not recover any
monetary benefits in connection with any such claim, charge or proceeding). A
federal, state, or local agency would

15

 

--------------------------------------------------------------------------------

also be entitled to investigate the charge in accordance with applicable law.
However, any dispute or claim that is covered by this Arbitration Agreement but
not resolved through the federal, state, or local agency proceedings must be
submitted to arbitration in accordance with this Arbitration Agreement.

c.     Time To File Claims. Optionee and the Company understand and agree that
any demand for arbitration by either the Optionee or the Company shall be filed
within the statute of limitation that is applicable to the claim(s) upon which
arbitration is sought or required. Any failure to demand arbitration within this
time frame and according to these rules shall constitute a waiver of all rights
to raise any claims in any forum arising out of any dispute that was subject to
arbitration.

d.     Class, Collective or Representative Action Waiver.  To the extent
permitted by law, no claims may be brought or maintained on a class, collective
or representative basis either in a court of law or arbitration, notwithstanding
the rules of the arbitral body. Optionee and the Company expressly waive any
right with respect to any claims to submit, initiate, or participate as a
plaintiff, claimant or member in a class action or collective action, regardless
of whether the action is filed in arbitration or in a court of law.

Any issue concerning the validity of the class action, collective action or
representative action waiver in this Arbitration Agreement, and whether an
action may proceed as a class, collective or representative action, must be
decided by a court of law, and an arbitrator shall not have authority to
consider the issue of the validity of this waiver or whether the action may
proceed as a class, collective or representative action. If for any reason this
class action, collective action or representative action waiver is found to be
unenforceable, the class action, collective action or representative action
claim may only be heard in a court of law and may not be arbitrated. No
arbitration award or decision will have any preclusive effect as to issues or
claims in any dispute with anyone who is not a named party to the arbitration.

e.     Final and Binding Arbitration.  OPTIONEE AND THE COMPANY UNDERSTAND AND
AGREE THAT THE ARBITRATION OF DISPUTES AND CLAIMS UNDER THIS ARBITRATION
AGREEMENT SHALL BE INSTEAD OF A COURT TRIAL BEFORE A JUDGE AND/OR A
JURY.  Optionee and the Company understand and agree that, by signing this
Arbitration Agreement, they are expressly waiving any and all rights to a trial
before a judge and/or a jury regarding any disputes and claims which they now
have or which they may in the future have that are subject to arbitration under
this Arbitration Agreement. Optionee and the Company also understand and agree
that the arbitrator's decision will be final and binding on both the Company and
Optionee, subject to review on the grounds set forth in the Federal Arbitration
Act ("FAA").

f.     Arbitration Procedures.  Optionee and the Company understand and agree
that any arbitration shall be conducted in accordance with the procedures and
rules of either the American Arbitration Association (“AAA”) or JAMS, at the
option of the party making a demand for arbitration, to the extent not
inconsistent with the terms of this Arbitration Agreement. The Parties agree
that those procedures and rules shall not be construed to allow class,
collective or representative arbitration, and that a court, rather than the
arbitrator, shall decide class, collective and representative action related
issues; provided, however, that the arbitrator shall allow the

16

 

--------------------------------------------------------------------------------

discovery authorized under the Federal Rules of Civil Procedure or any other
discovery required by state law in arbitration proceedings. Also, to the extent
that any of the rules and or procedures of the AAA or JAMS, or anything in this
Arbitration Agreement conflicts with any arbitration procedures required by law,
the arbitration procedures required by law shall govern. Optionee and the
Company also agree that nothing in this Arbitration Agreement relieves either of
them from any obligation they may have to exhaust certain administrative
remedies before arbitrating any claims or disputes under this Arbitration
Agreement.  Optionee and the Company also agree that the arbitration shall be
conducted before a single arbitrator.

The Arbitration Rules and Mediation Procedures of the AAA may be found on the
Internet at www.adr.org/employment.  The ADR Rules, Clauses and Procedures of
JAMS may be found on the Internet
at  https://www.jamsadr.com/adr-rules-procedures.  A printed copy of these rules
is also available upon request.

g.     Place of Arbitration.  Optionee and the Company understand and agree that
the arbitration shall take place in the county in which the Optionee worked at
the time the arbitrable dispute or claim arose, unless the parties agree to
another mutually convenient location.

h.     Governing Law.  Optionee and the Company understand and agree that the
Company is engaged in transactions involving interstate commerce and that this
is an Arbitration Agreement governed by the FAA. To the extent not inconsistent
with the FAA, this Arbitration Agreement and its interpretation, validity,
construction, enforcement and performance, as well as disputes and/or claims
arising under this Arbitration Agreement, shall be governed by the law of the
state where Optionee works or worked at the time the arbitrable dispute or claim
arose.

i.     Costs of Arbitration.  Optionee and the Company understand and agree that
to the extent required or permitted by applicable law, the non-initiating party
will bear the arbitrator's fee and any other type of expense or cost that the
initiating party would not be required to bear if the dispute or claim was
brought in a court of law, as well as any other expense or cost that is unique
to arbitration. The party initiating the claim is responsible for contributing
an amount equal to the filing fee to initiate a claim in the court of general
jurisdiction in the state in which Optionee is (or was last) employed by the
Company. The Company and Optionee shall each pay their own attorneys' fees
incurred in connection with the arbitration, and the arbitrator will not have
authority to award attorneys' fees unless a statute or contract at issue in the
dispute authorizes the award of attorneys' fees to the prevailing party, in
which case the arbitrator shall have the authority to make an award of
attorneys' fees as required or permitted by applicable law. If there is a
dispute as to whether the Company or Optionee is the prevailing party in the
arbitration, the arbitrator will decide this issue.

j.     Severability.  Optionee and the Company understand and agree that if any
term or portion of this Arbitration Agreement shall, for any reason, be declared
by a Court of competent jurisdiction to be invalid or unenforceable or to be
contrary to public policy or any law, such a decision shall only be binding in
the jurisdiction in which the decision was made. In addition, the remainder of
this Arbitration Agreement shall not be affected by such invalidity or
unenforceability but shall remain in full force and effect, as if the invalid or
unenforceable term or portion thereof had not existed within this Arbitration
Agreement.

17

 

--------------------------------------------------------------------------------

k.     Complete Agreement.  Optionee and the Company understand and agree that
this Arbitration Agreement contains the complete Arbitration Agreement between
the Company and Optionee regarding the subject of arbitration of disputes,
except for any arbitration agreement in connection with any benefit plan; that
it supersedes any and all prior representations and agreements between them, if
any; and that it may be modified only in a writing, expressly referencing this
Arbitration Agreement and Optionee by full name, and signed by the Optionee and
the Company's General Counsel.

l.     Not A Contract of Employment.  This Arbitration Agreement is not, and
shall not be construed to create, any contract of employment, express or
implied. Nor does this Arbitration Agreement in any way alter the "at-will"
status of Optionee's employment.

m.     Consideration.  Optionee and the Company understand that arbitration is a
speedy, cost-effective procedure for resolving disputes and have entered into
this Arbitration Agreement in the anticipation of gaining the benefit of this
dispute resolution procedure. This Arbitration Agreement is supported by the
parties' mutual promises to submit any claims they may have against the other
that are covered by this Arbitration Agreement to final and binding arbitration,
rather than to have them decided in court before a judge or jury.  Optionee
further understands and agrees that additional consideration for this
Arbitration Agreement has been provided in the form of the Award provided by
this Agreement.

n.     Knowing and Voluntary Agreement. Optionee and the Company understand and
agree that they have been advised to consult with an attorney of their own
choosing before signing this Agreement, which includes this Arbitration
Agreement, and they have had an opportunity to do so. Optionee and the Company
agree that they have read this Arbitration Agreement carefully and understand
that by signing it, they are waiving all rights to a trial or hearing before a
judge or jury of any and all disputes and claims subject to arbitration under
this Arbitration Agreement.

 

 

 

 

 

 

 

 

 

 

18

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[Signatures on the following page]






19

 

--------------------------------------------------------------------------------

 

ENOVA INTERNATIONAL, INC.

(For and on behalf of itself, and/or any Affiliate of the Company that employs
Optionee)

175 West Jackson Blvd., Suite 500 Chicago, Illinois 60604

 

 

 

By:

/s/ David Fisher

 

 

David Fisher, Chief Executive Officer

 

Electronic acceptance of this Award by Optionee shall bind Optionee by the terms
of this Agreement pursuant to Section 15(m) of this Agreement.

 

 

20

 